DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
Next Steps
Since, this application has been rejected, applicant has THREE months from the mailing date of this office action to file a response. Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication. If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133). Any response must correct the Drawings issues (see below) and all of the indefinite issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see below).  


 CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “first jaw (26a), which is connected at only the primary main hinge (22)…” (as in claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11, is objected to because of the following informalities:  In Line 4 on page 29 claim 11 discloses, “…comprises the a receiver attaching plate…”.  The examiner believes that the term “the” should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 10 discloses, “a principal use pliers (02) having handles on its rearward plies…” in Lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also discloses, “the jaws of the frontward plies of the pliers tool (01)…” in Lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also discloses that, “jaws of the frontward plies of the pliers tool (01) comprise a first receiver and a second receiver…” However, it is unclear if each jaw includes both the first receiver AND the second receiver or if each jaw only includes a single receiver. In other words, how many receivers are formed on each jaw? 
Claims 11-27 all disclose, “ a hosting pliers…” in Line 2 of each claim. However, it is unclear if the “a hosting pliers” in each of the dependent claims 11-27 is the same as the “a hosting pliers” as previously disclosed in claim 10. In other words, are there multiple hosting pliers? 
Claim 11 also discloses that, “a first ply and a second ply…” in Line 3. However, it is unclear if the, “a first ply and a second ply…” are the same ply elements as previously disclosed in Line 3 of claim 10. In other words, are there different first and second plies? 
Claim 11 also discloses that, “the first jaw (26a), which is connected at only the primary main hinge (22)” in Lines 14-15 on page 27.  However, Figures 1 and 2, clearly show that first jaw (26a) is only connected to hinge (33) not to hinge (22). Thus, it is unclear how first jaw (26a) is only connected to the primary main hinge (22). Did the applicant intend to disclose that the first jaw (26a) is connected only to the hinge (33)? Further clarification is respectfully required. 
Claim 11 also discloses that, “a PLBA receiver…” in Line 2 on page 29.  However, it is unclear how if the “a PLBA receiver” in claim 11 is the same element as the, “at least one receiver” as previously disclosed in claim 10. 
Claim 11 also discloses that, “a PLBA band (52), as a retainer…” in Lines 2-3 on page 29.  However, it is unclear how if the “a retainer” in claim 11 is the same element as the, “associated retainer” as previously disclosed in claim 10. 
Claim 11 also discloses, “one of the P/SMP’s (37)…” in Line 4 on page 29. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending the term “the” to the term “a”. 
Claim 11 also discloses, “the primary exposed surface of the PLBA band guide…” in the last two lines on page 29. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending the term “the” to the term “a”. 
Claim 16 discloses that, “the PLBA band (52), as a retainer…” in Line 4 on page 34.  However, it is unclear how if the “a retainer” in claim 16 is the same element as the, “associated retainer” as previously disclosed in claim 10. 
Claim 16 also discloses, “the primary exposed surface of the PLBA band guide…” in the last line on page 34 and the first line on page 35. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending the term “the” to the term “a”. 
Claim 17 discloses that, “the PLBA band (52), as a retainer…” in Line 4 on page 35.  However, it is unclear how if the “a retainer” in claim 17 is the same element as the, “associated retainer” as previously disclosed in claim 10. 
Claim 17 also discloses, “the primary exposed surface of the PLBA band guide…” in the Lines 12-13 on page 36. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending the term “the” to the term “a”. 
Claim 24 discloses that, “the PLBA band (52), as a retainer…” in Line 4 on page 38.  However, it is unclear how if the “a retainer” in claim 24 is the same element as the, “associated retainer” as previously disclosed in claim 10. 
Claim 24 also discloses, “the primary exposed surface of the PLBA band guide…” in the Lines 12-13 on page 39. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending the term “the” to the term “a”. 
Claim 25 discloses that, “the PLBA band (52), as a retainer…” in Line 4 on page 40.  However, it is unclear how if the “a retainer” in claim 25 is the same element as the, “associated retainer” as previously disclosed in claim 10. 
Claim 25 also discloses, “the primary exposed surface of the PLBA band guide…” in the Lines 23-24 on page 40. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending the term “the” to the term “a”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Swierczynski (D368631) in view of McCluskey (2057201) and Humphrey (8931376) and/or Duval et al. (7004182). 
In reference to claim 10, As Best Understood, Swierczynski discloses a pliers tool (Figure 1) comprising: a first ply and a second ply (see figures below) pivotally connected together at a hinge (see figures below) forming a hosting pliers (see figures below) that works in conjunction with another principal tool (see figures below and note that any other tool including a plier tool having handles and jaws could be provided), wherein a first jaw comprises a first receiver and a second jaw comprises a second receiver (see figures below) for supporting the handles of the principal tool (see figures below). 


[AltContent: arrow][AltContent: textbox (First jaw)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (When pliers are provided this portion would be formed as the jaws of the principal use tool)][AltContent: arrow][AltContent: textbox (A handle of the principal use pliers/any type of principal use tool)][AltContent: arrow][AltContent: textbox (First receiver)][AltContent: arrow][AltContent: textbox (Hosting pliers)][AltContent: ]
    PNG
    media_image1.png
    481
    655
    media_image1.png
    Greyscale

[AltContent: textbox (Principal use pliers which could be any type of principal use tool)][AltContent: textbox (Second jaw)]





[AltContent: textbox (First ply)][AltContent: arrow][AltContent: textbox (Another handle of the principal use pliers/any type of principal use tool)][AltContent: textbox (Hinge/pivot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second receiver)][AltContent: textbox (Second ply)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    481
    655
    media_image1.png
    Greyscale




Swierczynski lacks specifically disclosing that, the other tool (i.e. the principal tool) being attached to the hosting plier tool is formed as pliers including handles and jaws, and lacks that, at least one receiver has an associated retainer to retain a handle of the principal tool. 
However, McCluskey teaches that it is old and well known in the art at the time the invention was made to attach a plier tool (A) to another tool (formed from elements 2, 3 and 10, Figure 1), wherein said plier tool includes handles (B) and jaws (not labeled but formed on the top portion as seen in Figure 1 and see Column 1, Lines 28-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the principal tool, of Swierczynski, with the known technique of providing a principal tool formed as pliers including handles and jaws, as taught by McCluskey, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having extended reach thereby allowing a user to use the device in hard to reach areas more easily. 
	In addition, Humphrey teaches that it is old and well known in the art at the time the invention was made to provide a technique of attaching a handle (at 101) of a first principal tool (i.e. box wrench) to a ply (301) of another tool (300), wherein at least one receiver (302a) has an associated retainer (303A) to retain a handle of the principal tool (Figures 3, 4 and 7a-8 and Column 5, Lines 48-53 and 62-65).
	And, Duval et al. also teach that it is old and well known in the art at the time the invention was made to provide a technique of attaching a first tool (264) to another tool (260) by using multiple elastic bands/retainers (268, Figure 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Swierczynski, with the known technique of providing the associated retainer that retains a handle of another tool, as taught by Humphrey and/or Duval et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more securely grips the handles of the principal tool and transfers an increased moment of the applied force to the workpiece during normal operation and which provides for easier insertion of tools having a range of sizes.  

	
Claims 12-15, 18 and 19 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Swierczynski (D368631) in view of McCluskey (2057201), Humphrey (8931376) and/or Duval et al. (7004182) and Brennan (5931453). 

In reference to claims 12, 13 and 15, As Best Understood, Swierczynski discloses the claimed invention as previously mentioned above, but lack, pivotable/swivel receivers. 
	However, Brennan teaches that it is old and well known in the art at the time the invention was made to provide pivotable (at 20) receivers (13, Figure 4 and Column 4, Lines 47-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the receivers, of Swierczynski, with the known technique of providing pivotable/swivel receivers, as taught by Brennan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is self-aligning and which is more durable and reliable thereby increasing the useful life of the device. 

In reference to claim 14, As Best Understood, Humphrey discloses two retainers (at 303a and 710, Figure 7a). In addition, Duval et al. also show of including two retainers (268, Figure 6). 

In reference to claim 18, As Best Understood, Humphrey discloses at least one retainer formed as a spring or elastic band (710, Figure 7a). In addition, Duval et al. also disclose that the at least one retainer (268) is formed as a spring or elastic band (Column 12, Lines 40-42).

In reference to claim 19, As Best Understood, Humphrey discloses at least one retainer formed as a spring or elastic band (710) that is external to a receiver (303a, Figure 7a). In addition, Swierczynski as modified by Duval et al. provide at least one retainer (268, see Duval et al.) is formed as a spring or elastic band (Column 12, Lines 40-42) and when combined with Swierczynski would also be external to the receivers (see annotated figures on pages 9 and 10 above). 

Claim 20, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Swierczynski (D368631) in view of McCluskey (2057201), Humphrey (8931376) and/or Duval et al. (7004182) and Leseberg et al. (5351585) or Tyler (2007/0051213). 

In reference to claim 20, As Best Understood, Swierczynski discloses the claimed invention as previously mentioned above, but lack, an over-center four-bar locking linkage assembly. 
	However, Leseberg et al. teach that it is old and well known in the art at the time the invention was made to provide pliers with an over-center four-bar locking linkage assembly (formed from 48, 49, 50 and 51, Figure 1). 
However, Tyler also teaches that it is old and well known in the art at the time the invention was made to provide a clamping device (at 1, similar to the hosting pliers of Swierczynski) with an over-center four-bar locking linkage assembly (see figure below and see paragraph 37).
[AltContent: textbox (Four bar locking assembly)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    738
    602
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Swierczynski, with the known technique of providing the over-center four-bar locking linkage assembly, as taught by Leseberg et al. or Tyler, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that retains the device in a closed position.  

Claims 21-23, 26 and 27 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Swierczynski (D368631) in view of McCluskey (2057201), Humphrey (8931376) and/or Duval et al. (7004182), Leseberg et al. (5351585) or Tyler (2007/0051213) and Brennan (5931453). 

In reference to claims 21 and 23, As Best Understood, Swierczynski discloses the claimed invention as previously mentioned above, but lack, pivotable/swivel receivers. 
	However, Brennan teaches that it is old and well known in the art at the time the invention was made to provide pivotable (at 20) receivers (13, Figure 4 and Column 4, Lines 47-63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the receivers, of Swierczynski, with the known technique of providing pivotable/swivel receivers, as taught by Brennan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is self-aligning and which is more durable and reliable thereby increasing the useful life of the device. 

In reference to claim 22, As Best Understood, Humphrey discloses two retainers (at 303a and 710, Figure 7a). In addition, Duval et al. also show of including two retainers (268, Figure 6). 

In reference to claim 26, As Best Understood, Humphrey discloses at least one retainer formed as a spring or elastic band (710, Figure 7a). In addition, Duval et al. also disclose that the at least one retainer (268) is formed as a spring or elastic band (Column 12, Lines 40-42).
In reference to claim 27, As Best Understood, Humphrey discloses at least one retainer formed as a spring or elastic band (710) that is external to a receiver (303a, Figure 7a). In addition, Swierczynski as modified by Duval et al. provide at least one retainer (268, see Duval et al.) is formed as a spring or elastic band (Column 12, Lines 40-42) and when combined with Swierczynski would also be external to the receivers (see annotated figures on pages 9 and 10 above). 
Allowable Subject Matter
Claims 11, 16, 17, 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a pliers tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a PLBA spring that is compressed between and exerts force against a primary exposed surface of the PLBA band guide and an opposing interior side of the PLBA band (as in claims 11, 16, 17, 24 and 25), together in combination with the rest of the limitations of the independent claims. Note: the applicant should amended the statement above with the underlined portions in order to prevent any 112 issues. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (D763050) discloses locking pliers having first and second receivers (formed as the circular openings) located on jaw portions of the pliers (Figures 1-7) which are capable of receiving handles from another tool. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723